Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lev on 7/11/22.
The application has been amended as follows based on amendments filed on 7/11/22: 
The paragraph on page 23, beginning with line 17, is amended as follows
-- If the pitot tube cover 1 is in place on the pitot tube 100 (as depicted in Figure 1) during an aircraft’s takeoff roll, the angled front surface 20 of the top of the sail surface 5 (Figures 3 and 6A) of the pitot tube cover PC provides for deflection upward AF 3 of the oncoming ram-air AF 2. There is then a resultant rearward and downward net force creating pressure Pl upon the surface 20. This is combined with the moment of force AF1, which creates pressure P2 on sail surface 5, initiates torque about a pivot axis 6 existing at the aft-most point of contact between the interior cavity 14 of the cover and tube 100. The pivot point 6 can be
on one of the steps 143(a)...(m) of stepped inner bore 14 of the cover 1 (as depicted in Figure 6A). The dynamics of this improved sail geometry operates to quickly and effectively release the pitot tube cover 1 from the pitot tube 100 via the top slot 142 of the keyhole opening of the cavity 14 in the pitot tube
The paragraph beginning on page 24, beginning with line 23, is amended as follows:
-- If inadvertently left on the pitot tube 100 during the preflight procedure prior to takeoff, the pitot tube cover 1 will automatically disengage during the initial takeoff taxi at approximately eighty knots, as determined by calibration of size and shape of the sail surface 5, the side of the pitot tube, and the pitot tube cavity 14 in the engagement portion PC. At that speed, AFl, AF2, AF3 air pressure forces the sail surface 5, by virtue of its unique shape, backward and
downward on the pitot tube cover engagement portion PC. The front opening of the pitot tube butts 101 against a low-friction polymer plate 24 (depicted in Figures 6 and 16) to allow the front of the pitot tube cover 1 to deflect down, sliding off the pitot tube 100, and allowing the pitot tube cover to rotate (about 6) such that the cover 1 is released. --
Claims 7, 10 and 66 are amended as follows:
Claims 7 and 64, line 4, “a pitot tube” is changed to --said pitot tube--.
Claim 10, line 4, “said interior bore” is changed to --said inner bore--.
Claim 66. (Currently Amended) The self-disengaging pitot tube cover of claim 65, wherein said exterior structure comprises a cylinder with a front rounded dome
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 3, duplicate number 5 is to be deleted; in Fig. 5, duplicate number 8 is to be deleted and Fig. 29 labeling that was half visible will be corrected to provide a complete Figure number.  Drawing changes discussed have been filed on 7/11/2022 per the discussion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/11/2022